Per Curiam. This was a case in trespass on real estate, commenced before a justice of the peace and appealed to the Circuit Court. Appellant, in his statement of 'the case; says : “ The defenses relied upon in the trial were liberum ienementum, license, and not guilty. The evidence bears out the statement. In such case a freehold is involved. W. C. St. R. R. Co. v. Morrison, Adams & Allen Co., 54 Ill. App. 556; Piper v. Connelly et al., 108 Ill. 646. This court has no jurisdiction. Appeal dismissed and leave to withdraw record, abstracts and briefs.